Name: Commission Regulation (EEC) No 895/83 of 15 April 1983 re-establishing the levying of customs duties on paint, distemper and brushes, falling within subheading 96.01 B ex III and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/26 16. 4. 83Official Journal of the European Communities COMMISSION REGULATION (EEC) No 895/83 of 15 April 1983 re-establishing the levying of customs duties on paint, distemper and brushes, falling within subheading 96.01 B ex III and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 19 April 1983, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 9 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 10 of that Regulation, as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of paint, distemper and brushes falling within subheading 96.01 B ex III, the indivi ­ dual ceiling was fixed at 840 000 ECU ; whereas, on 1 2 April 1983 , imports of these products into the Community originating in South Korea reached that ceiling after being charged thereagainst ; CCT heading No Description 96.01 B ex III (NIMEXE codes 96.01-41 ; 49 ; 91 , 92 ; 94 ; 96) Paint, distemper, varnish and similar brushes ; brushes for cos ­ metics and personal toiletry ; road sweeping brushes ; household type brooms and brushes, including shoe brushes and clothes brushes ; brushes for grooming animals Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission ( ¢) OJ No L 363, 23 . 12. 1982, p. 1 .